RESOLUCIÓN
Al amparo de nuestro poder inherente para regular la admisión y el ejercicio de la abogacía, se enmienda la Regla 1 del Reglamento de la Comisión de Reputación para el Ejercicio de la Abogacía, en sus incisos (a)(1), (a)(2) y (c), 4 L.P.R.A. Ap. XVII-C, R. 1(a)(1), (a)(2) y (c).
Se enmienda la Regla 1 para que disponga lo siguiente:
*344Regla 1. Comisión de Reputación (a) Miembros.—
(1) Composición.— La Comisión de Reputación para el Ejercicio de la Abogacía estará compuesta de un Presidente o una Presidenta y seis (6) miembros asociados nombrados por el Tribunal Supremo. La Comisión elegirá de entre sus miem-bros un Secretario o una Secretaria.
(2) Nombramiento.— Los miembros de la Comisión serán nombrados por el Tribunal por los términos siguientes: el Pre-sidente o la Presidenta será nombrado por un término de cinco (5) años y los seis (6) miembros asociados por términos de uno, dos, tres o cuatro años. De allí en adelante los nombramientos serán por términos de cinco (5) años cada uno. Los miembros ocuparán sus cargos hasta que sus sucesores o sucesoras sean nombrados. De ocurrir alguna vacante, el Tribunal nombrará el sucesor o la sucesora por el resto del término para el cual fue nombrada la persona que produjo la vacante.
(c) Acuerdos y quorum.— Todos los acuerdos de la Comisión se adoptarán por mayoría. Cuatro (4) comisionados o comisio-nadas constituirán quorum. Cuando el Presidente o la Presi-denta estuviere ausente o no interviniere en algún caso, el miembro asociado o la miembro asociada de mayor antigüedad actuará como Presidente interino o Presidenta interina.
No podrá actuar como tal el miembro asociado o la miembro asociada que no fuere abogado o abogada.
Estas enmiendas entrarán en vigor inmediatamente.

Publíquese.

Lo acordó el Tribunal y certifica la Subsecretaría del Tribunal Supremo.
(Fdo.) Carmen E. Cruz Rivera

Subsecretaría del Tribunal Supremo